617 N.W.2d 323 (2000)
463 Mich. 890
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Federico Luis CRUZ, a/k/a Kiko Cruz, Defendant-Appellant.
Docket No. 116562, COA No. 209273.
Supreme Court of Michigan.
October 10, 2000.
On order of the Court, the delayed application for leave to appeal from the January 28, 2000 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARLYN J. KELLY, JJ., would grant leave to appeal.